     Case 3:21-cv-00902-JLS-WVG Document 17 Filed 07/23/21 PageID.76 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TIFFANY IRELAND et al.,                            Case No.: 21-CV-902-JLS(WVG)
12                                    Plaintiffs,
                                                        ORDER CONVERTING EARLY
13   v.                                                 NEUTRAL EVALUATION AND
                                                        CASE MANAGEMENT
14   SOLARIS ENTERPRISE, LLC et al.,
                                                        CONFERENCES TO
15                                  Defendants.         VIDEOCONFERENCE AND
                                                        ISSUING PROCEDURES
16
17
18
19         The Early Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”)
20   in this matter set for August 3, 2021, at 9:00 a.m will be held via video conference. To
21   facilitate this modification, IT IS HEREBY ORDERED:
22         1.    The Court will use its official Zoom video conferencing account to hold the
23   ENE. The Zoom software is available for download on the Zoom website
24   (https://zoom.us/meetings) or on mobile devices through the installation of a free app.1
25
26
     1
27         If possible, participants are encouraged to use laptops or desktop computers for the
     video conference, as mobile devices often offer inferior performance.
28

                                                    1
                                                                              21-CV-902-JLS(WVG)
     Case 3:21-cv-00902-JLS-WVG Document 17 Filed 07/23/21 PageID.77 Page 2 of 4



 1   Joining a Zoom conference does not require creating a Zoom account, but it does require
 2   downloading the .exe file (if using a computer) or the app (if using a mobile device).
 3   Participants are encouraged to create an account, install Zoom and familiarize themselves
 4   with Zoom in advance of the ENE.2 There is a cost-free option for creating a Zoom account.
 5         2.     Prior to the start of the ENE, the Court will e-mail each participant an
 6   invitation to join the Zoom video conference. Again, if possible, participants are
 7   encouraged to use laptops or desktop computers with a camera for the video conference,
 8   as mobile devices often offer inferior performance. Participants shall join the video
 9   conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
10   who do not have Zoom already installed on their device when they click on the
11   ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
12   proceeding. Zoom may then prompt participants to enter the password included in the
13   invitation. All participants will be placed in a waiting room until the ENE begins.
14         3.     Each participant should plan to join the Zoom video conference at least five
15   minutes before the start of the ENE to ensure that the ENE begins promptly at 9:00 a.m.
16   The Zoom e-mail invitation may indicate an earlier start time, but the ENE will begin
17   at the Court-scheduled time.
18         4.     Zoom’s functionalities will allow the Court to conduct the ENE as it ordinarily
19   would conduct an in-person ENE. That is, the Court will begin the ENE with all
20   participants joined together in a main session. After an initial discussion in the main
21   session, the Court will divide participants into separate, confidential sessions, which Zoom
22   calls “Breakout Rooms.”3 In a Breakout Room, the Court will be able to communicate with
23
24
     2
25          For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
     us/categories/200101697-Getting-Started
26   3
            For more information on what to expect when participating in a Zoom Breakout
27   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646. In short, the Court
     will manually place each participant in their respective Breakout Room. When the Court
28   does this, on the participants device, the participant will see a notification regarding joining
                                                    2
                                                                                  21-CV-902-JLS(WVG)
     Case 3:21-cv-00902-JLS-WVG Document 17 Filed 07/23/21 PageID.78 Page 3 of 4



 1   participants from a single party in confidence. Breakout Rooms will also allow parties and
 2   counsel to communicate confidentially without the Court.
 3         5.     No later than 12:00 p.m. on July 28, 2021, counsel for each party shall send
 4   an e-mail to the Court at efile_Gallo@casd.uscourts.gov containing the following:
 5                a.    The name and title of each participant, including all parties and party
 6         representatives with full settlement authority, claims adjusters for insured
 7         defendants, and the primary attorney(s) responsible for the litigation;
 8                b.    An e-mail address for each participant. This email address should be
 9         the same address the participant has used to create his or her Zoom account; and
10                c.    A telephone number where each participant may be reached so that
11         if technical difficulties arise, the Court will be in a position to proceed telephonically
12         instead of by video conference. (If counsel prefers to have all participants of their
13         party on a single conference call, counsel may provide a conference number and
14         appropriate call-in information, including an access code, where all counsel and
15         parties or party representatives for that side may be reached as an alternative to
16         providing individual telephone numbers for each participant.)
17         6.     All participants shall display the same level of professionalism during the
18   ENE and be prepared to devote their full attention to the ENE as if they were attending in
19   person. Because Zoom may quickly deplete the battery of a participant’s device, each
20   participant should ensure that their device is plugged in or that a charging cable is readily
21   available during the video conference. Participants should also participate in the conference
22
23
24
25
     the Breakout Room. The participant should select the option to join the room. If the Court
26   then wishes to close the Breakout Rooms and converse with all parties and counsel, the
27   participant should choose the option that will appear on his or her device to leave the
     Breakout Room—this will send the participant to the group room; it will not expel the
28   participant from the conference.
                                                    3
                                                                                  21-CV-902-JLS(WVG)
     Case 3:21-cv-00902-JLS-WVG Document 17 Filed 07/23/21 PageID.79 Page 4 of 4



 1   in a location that allows for privacy and which does not contain background noise such as
 2   dogs barking, children, or other noise that will disrupt the conference.
 3         IT IS SO ORDERED.
 4   DATED: July 23, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                21-CV-902-JLS(WVG)
